PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/842,887
Filing Date: 12/15/2017
Appellant(s): Joshua J. Crawford et al.






__________________
Daniel P. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. RESPONSE TO EXAMINER’S “RESPONSE TO ARGUMENTS” SECTION
Appellant argues (See Brief Page 4) that the Examiner’s response to the Appellant’s arguments submitted on August 10, 2021 is not accurate because the Examiner references to the old claim language which is no longer current and Appellant has made several other significant amendments to the claims.  Examiner respectfully agrees with Appellant but, as specified in the response to Appellant’s arguments in the page 14 of Final Office Action mailed on October 22, 2021, Examiner specifically specified that “Appellant previously contents…” as recited in claim 1”.  Examiner for the record maintained the old response which was in previous Office Actions. In the same mentioned above Office Action, the Examiner responded to the all Appellant’s, arguments submitted on August 10, 2021 in detailed in page 15-17 of the Final Office action mailed on October 22, 2021.
B. RESPONSE TO CLAIM REJECTIONS UNDER  35 U.S.C. § 103 
Appellant argues (See Brief Page 5) the cited prior art references (Kuligowski et al. in view of Okita et al.) fail to teach the following combination of steps recited in Appellant’s independent claims:
 B(1) “utilizing a host-based software component to asynchronously replicate data from a primary volume to a secondary volume,” 
B(2) “suspending operation of the host-based software component,” 
B(3) “utilizing an enterprise-storage-system-based software component to asynchronously replicate data from the primary volume to the secondary volume without assistance from the host-based software component,” and 
B(4) “terminating utilization of the host-based software component to asynchronously replicate data from the primary volume to the secondary volume.” as recited by independent claims.  Examiner respectfully disagrees with the Appellant.

With respect to the Appellant’s argument, Examiner disagrees because Kuligowski et al. as modifies discloses the B(1)  “utilizing a host-based software component to asynchronously replicate data from a primary volume to a secondary volume” as recited in claim 1 and as similarly recited by independent claims 8 and 15.  Examiner respectfully disagrees with Applicant.  Kuligowski et al. teach a method that asynchronous replication would be utilized to copies of data between the primary physical volume and secondary physical volumes (Par. 32) also, Kuligowski et al. utilizes De-duplication process for asynchronous replication to identify only the changed sectors associated with a storage page (primary volume) and to replicate only those sectors to a remote storage (secondary volume) system (Par. 40), finally, Kuligowski et al. teach a method that the asynchronous Hypervolume Mirror/Replication Strategy (HVMRS) attempt to maintain a series of snapshots on the primary and secondary physical volume systems to mirror the data on the two physical volumes (Par. 257).  Therefore, Kuligowski et al. as modified teach “utilizing a host-based software component to asynchronously replicate data from a primary volume to a secondary volume”, as recited in claim 1 and as similarly recited by independent claims 8, and 15. 

With respect to the Appellant’s argument, Examiner disagrees because Kuligowski et al. as modifies discloses the B(2) “suspending operation of the host-based software component,” as recited by independent claim 1 and as similarly recited by independent claims 8 and 15.  Examiner respectfully disagrees with the Appellant.  Kuligowski et al. teach a method that the virtualized computing environment consisting of three physical servers (Servers A 12, B 14, C 16) hosting eight virtual machines (Virtual Machines A, B, C, D, E, F, G, H) which are host-based software component (Par. 48) also, Kuligowski et al. teach a method that a distributed virtualized computing environment using separate storage systems hosting the data at the different sites. There are other applications for similar functions in different environments (Par. 59) finally, Kuligowski et al. teach a method that based on connectivity interruption or any other problem like connectivity lost the primary physical volume system and secondary physical volume system, normal Hypervolume Snapshot (HVSS) creation may be suspended until communication has been reestablished and the accumulated changes occurring during this interruption have been replicated to the secondary physical volume (Par. 261).  Therefore, Kuligowski et al. as modified teach “suspending operation of the host-based software component” As recited in claim 1 and as similarly recited by independent claims 8 and 15.  

With respect to the Appellant’s argument, Examiner disagrees because Kuligowski et al. as modifies discloses the B(3) “utilizing an enterprise-storage-system-based software component to asynchronously replicate data from the primary volume to the secondary volume without assistance from the host-based software component,” as recited by independent claim 1 and as similarly recited by independent claims 8 and 15.  Examiner respectfully disagrees with the Appellant.  Kuligowski et al. teach a method that utilizes Enterprise Manager/Enterprise Manager System includes an administration tool or administrative tools used for managing different business or enterprise systems and applications, including but not limited to, application management, asset management, network management, database management, data storage management (by using the Enterprise Manager to provide hypervolume management facility services (Par. 107)), virtualization management, etc. (Par. 43) also, Kuligowski et al. teach a method that for larger enterprise class customers deploying large hypervolume installations across several locations, providing Hypervolume Management Facility (HVMF) services within an Enterprise Manager system (Par. 239) also, Kuligowski et al. teach a method that asynchronous replication would be utilized to copies of data between the primary physical volume and secondary physical volumes (Par. 32) also, Kuligowski et al. teach a method that all three physical servers are equivalent, allowing the virtual machines running on them to be moved between servers without any restrictions (Par. 48) finally, Kuligowski et al. teach a method that the synchronization of the Hypervolume Mirror/Replication Strategy (HVMRS) keep track of all the changes to the primary physical volume during communication interruption to apply to the secondary physical volume without requiring the entire physical volume to be copied (Par. 249).  Therefore, Kuligowski et al. as modified teach “utilizing an enterprise-storage-system-based software component to asynchronously replicate data from the primary volume to the secondary volume without assistance from the host-based software component,” as recited by independent claim 1 and as similarly recited by independent claims 8 and 15.

With respect to the Appellant’s argument, Examiner disagrees because Kuligowski et al. as modifies discloses the B(4) “terminating utilization of the host-based software component to asynchronously replicate data from the primary volume to the secondary volume.” as recited in claim 1 and as similarly recited by independent claims 8 and 15.  Examiner respectfully disagrees with Applicant.  Kuligowski et al. teach a method that the association between primary physical volume and secondary physical volume (SPV) would be performed by replicating data from the primary physical volume (PPV) to the secondary physical volume and when the primary physical volume is being moved for a hypervolume, the outgoing primary physical volume may terminate all of its primary physical volume associations as part of the change processing, and the new incoming primary physical volume component may establish PPV->SPV associations with all secondary physical volumes defined for the hypervolume. Once the new PPV->SPV associations are established, the mirroring/replication can continue as specified by the Hypervolume Mirror/Replication Strategy (HVMRS) for the hypervolume. The primary physical volume component may establish PPV->SPV associations. Secondary physical volume components may assist the primary physical volume component to establish this association by sending a message to the primary physical volume component when it detects that this association has not been established. This may be useful when a system initializes that hosts a secondary physical volume component of a hypervolume. It can also be useful in other instances. If a primary physical volume component receives a request to establish a PPV->SPV association, both components may reference the HVMF to determine the proper association to establish (Par. 207).  Therefore, Kuligowski et al. as modified teach “terminating utilization of the host-based software component to asynchronously replicate data from the primary volume to the secondary volume” as recited in claim 1 and as similarly recited by independent claims 8 and 15.

Appellant argues (See Brief Page 7) the cited prior art references (Kuligowski et al. in view of Okita et al.) fail to teach the “enterprise-storage-system-based software component executing on an enterprise storage system, the enterprise storage system having different hardware and functionality than the host system” as recited by independent claim 1 and as similarly recited by independent claims 8 and 15.  Examiner respectfully disagrees with the Appellant.  Okita et al. was introduced since Okita et al. teach a method that provides an enterprise–wide view of a transaction processing environment that includes a call center site that may be coupled via a network and to customer enterprise systems, an enterprise workflow server, and an information server the enterprise system execute host-based Computer Telephony Integration (CTI) applications, such as "screen pops" and database lookup applications.  The enterprise systems provide routing information to a Service Control Point (SCP) regarding where to route a call based on the call center site data and user preferences. Accordingly, the workflow server provides a framework for a single system image view of resources on multiple call center sites, and the capability to route a call to a specific call center site based on resources, skills and agent availability at the multiple call center sites (par. 27) also, Okita et al. teach a method that the application would be executed in different environment and different way that includes four types of events such as synchronous events, asynchronous events, unsolicited events, and initial events that trigger workflows (Par.35 and 62).  

Appellant argues (see Brief page 7) “Appellant asserts that any claims not specifically addressed herein are patentable over the cited prior art references at least due to their dependency from patentable base claims”.  Examiner respectfully disagrees with Appellant.  With respect to Appellant’s argument with regard to the claims 2-7, 9-14, and 16-20 are related to independent claims 1, 8, and 15 please see above explanation.

Conclusion
For at least the reasons discussed above, claims 1-20 have been properly rejected under 35 USC 103 (a).  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted, 

/F.K./
Examiner, Art Unit 2157

Conferees:
/James Trujillo/           Supervisory Patent Examiner, Art Unit 2157                                                                                                                                                                                             


/RYAN M STIGLIC/           Primary Examiner 



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.